  Case 14-25087         Doc 68     Filed 05/03/19 Entered 05/03/19 09:33:06              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-25087
         Karla G Salmeron

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/07/2014.

         2) The plan was confirmed on 10/30/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/05/2015, 10/27/2017, 06/15/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/19/2019.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,251.00.

         10) Amount of unsecured claims discharged without payment: $26,496.27.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-25087        Doc 68      Filed 05/03/19 Entered 05/03/19 09:33:06                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $14,598.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $14,598.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,814.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $656.52
    Other                                                                 $348.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,818.52

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                     Unsecured         540.00           NA              NA            0.00       0.00
Afni, Inc.                     Unsecured         652.00           NA              NA            0.00       0.00
Afni, Inc.                     Unsecured         807.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC           Unsecured      1,143.00            NA              NA            0.00       0.00
CITY COLLEGES OF CHICAGO       Unsecured         515.50           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured     11,550.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         100.50           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         325.97           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,430.33            NA              NA            0.00       0.00
COOK COUNTY                    Unsecured         372.10           NA              NA            0.00       0.00
CREDIT ONE BANK                Unsecured         304.22           NA              NA            0.00       0.00
DEPENDON COLLECTION SE         Unsecured         141.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured      1,641.00            NA              NA            0.00       0.00
HSBC                           Unsecured           0.00           NA              NA            0.00       0.00
IC SYSTEMS                     Unsecured          69.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY Unsecured      1,642.00       1,642.00        1,642.00      1,362.27        0.00
INTERNAL REVENUE SERVICE       Priority            0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       3,222.48            0.00           0.00       0.00
LVNV FUNDING LLC               Unsecured         484.00           NA              NA            0.00       0.00
NATIONAL RECOVERY AGENCY       Unsecured         148.00           NA              NA            0.00       0.00
NORTH SHORE AGENCY             Unsecured         145.14           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         291.98         88.48           88.48          73.41       0.00
PREMIER BANK CARD              Unsecured         707.90        707.90          707.90        587.30        0.00
PROFESSIONAL ACCOUNT MGMT INC Unsecured          174.00           NA              NA            0.00       0.00
PYOD LLC                       Unsecured            NA         314.76          314.76        261.14        0.00
QC FIN SERV                    Unsecured      1,095.74            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC             Unsecured      1,961.00       3,097.88        3,097.88      2,570.13        0.00
Sonnenschein Fnl Svcs          Unsecured         250.00           NA              NA            0.00       0.00
Sonnenschein Fnl Svcs          Unsecured         250.00           NA              NA            0.00       0.00
Sonnenschein Fnl Svcs          Unsecured         250.00           NA              NA            0.00       0.00
Sonnenschein Fnl Svcs          Unsecured         150.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-25087      Doc 68     Filed 05/03/19 Entered 05/03/19 09:33:06                     Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim         Claim        Principal        Int.
Name                             Class   Scheduled        Asserted      Allowed         Paid           Paid
Sonnenschein Fnl Svcs        Unsecured         150.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          50.00             NA           NA             0.00         0.00
Sonnenschein Fnl Svcs        Unsecured          40.00             NA           NA             0.00         0.00
TURNER ACCEPTANCE CORP       Unsecured      2,271.00              NA           NA             0.00         0.00
TURNER ACCEPTANCE CORP       Secured        4,375.00         6,591.00     6,591.00       6,591.00       334.23
VILLAGE OF STONE PARK        Unsecured           0.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                   $0.00
      Mortgage Arrearage                                    $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                           $6,591.00          $6,591.00                 $334.23
      All Other Secured                                     $0.00              $0.00                   $0.00
TOTAL SECURED:                                          $6,591.00          $6,591.00                 $334.23

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                $0.00
       All Other Priority                                   $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $5,851.02          $4,854.25                   $0.00


Disbursements:

       Expenses of Administration                           $2,818.52
       Disbursements to Creditors                          $11,779.48

TOTAL DISBURSEMENTS :                                                                       $14,598.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-25087         Doc 68      Filed 05/03/19 Entered 05/03/19 09:33:06                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
